DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021 and 03/24/2021 are being considered by the examiner.

Status of the Claims
	The amendment filed on 03/30/2021 has been entered. Claims 1 and 16 have been amended, Claims 6 and 14-15 have been canceled, and Claims 20-24 have been newly added. Thus, Claims 1-5, 7-13 and 16-24 are currently pending and under examination.

Withdrawn Rejection
	Claim 1 has been amended by incorporating the subject matter of previously presented, now canceled Claim 14. Schwerdtfeger fails to teach or suggest the incorporated limitation (see Reasons for Allowance set forth below). Thus, the 102(a)(1) rejection as being anticipated by Schwerdtfeger and the 103 rejection over Schwerdtfeger have been withdrawn.
The terminal disclaimer filed on 03/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/019,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Hence, the nonstatutory double patenting rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Schwerdtfeger (Schwerdtfeger, E. et al. “Reduction of Cr(VI) polymerization catalysts by non-olefinic hydrocarbons” Applied Catalysis A: General 423-424 (2012) 91-99; cited in the last Office Action) and its teachings is set forth in the last Office Action.
Regarding Claims 1 and 16, Schwerdtfeger teaches separating unreacted hydrocarbons after reduction of the catalyst followed by hydrolysis of the ligands on the chromium (page 92, sect. 2.2). However, Schwerdtfeger fails to teach or suggest a step of separating at least a portion of hydrocarbon reactant from the reaction product after step (II) of conducting hydrolysis.
	Regarding Claim 20, Schwerdtfeger teaches the use of reduced chromium catalyst in polymerization reaction (page 92, sect. 2.4). However, Schwerdtfeger fails to teach or suggest separating at least a portion of the reduced chromium catalyst from the product after hydrolysis step and calcining the at least a portion of the reduced chromium catalyst to regenerate the supported chromium catalyst. 
In view of the foregoing, the claimed process for converting a hydrocarbon reactant into an alcohol is deemed novel and unobvious over the closest prior art.


Conclusion
	Claims 1-5, 7-13 and 16-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622